Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 	This office action is in regards to application #16/745,241 that was filed on 01/16/2020. Claims 1-20 are currently under examination.

Claim Objections
Claim 1 is objected to because of the following informalities:  the recitation in claim 1 line 12 that “a pitch change link” should be changed into “the pitch change like” for consistency with the ‘pitch change links’ previously recited.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Wain (GB2457685).
Regarding Claim 19, Wain discloses a swashplate assembly  (abstract, Fig. 1, 2, page 3 last paragraph) comprising: a swashplate  (fig. 1, lower swashplate) configured to be fixed against rotating with a rotorcraft rotor (abstract); and 
a plurality of pitch change links (Fig. 1:4 blade pitch linkages), each pitch change link coupled to a respective rotor blade of a rotorcraft and to a rotorcraft rotor (upper swashplate ring)  to rotate with the rotor, 
each pitch change link configured to ride on an annular track (via upper swashplate in guide rail; Fig. 2) of the swashplate, 
the annular track configured to undulate  (annular track changes position thereby creating an undulated path, e.g.  by using an adaptive swashplate; see also page 3, last paragraph) to change a pitch of each rotor blade connected to a respective pitch change link as each pitch change link  (4 blade linkages) rides on the annular track  (guide rail) during rotation of the rotor blade.  
Regarding Claim 20, Wain discloses a swashplate assembly   comprising a processing device (abstract, Fig. 1, 2, page 3 last paragraph) communicatively coupled to the annular track, the processing device configured to undulate the annular track based on data received from one or more of l) manual inputs and 2) sensor data.  

Examiner’s commentary: A telephone conversation made on 11/05/2021 to attorney, Joshua A. Griswold, did not authorize amending the claim set by cancelling claims 19-20 for allowance of claims 1-18.
 
 
 
      

 

 
 
 
 

Allowable Subject Matter
Claims 1-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  none of the cited references individually or in combination disclose or render obvious an annular track with a plurality of bearings moving independently for changing the shape of the annular track. Covington (US2014/0271201) is the closest prior art of record that discloses a conventional swashplate with a  rotating an non-rotating ring as well as an axial bearing in-between, but lacks to disclose an annular track with a plurality of bearings moving independently for changing the shape of the annular track.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ASSRES H WOLDEMARYAM/            Primary Examiner, Art Unit 3642